UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6269


FRANKLIN C. SMITH,

                    Plaintiff - Appellant,

             v.

PETER J. MANTONI, Master Officer,

                    Defendant - Appellee,

             and

OFFICER HANEBRINK, a/k/a Officer Provo; UNKNOWN, Training Officer;
CITY OF VIRGINIA BEACH,

                    Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:16-cv-00495-MSD-DEM)


Submitted: July 23, 2020                                          Decided: July 28, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Franklin C. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Franklin C. Smith appeals the district court’s order dismissing without prejudice his

42 U.S.C. § 1983 (2018) action. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Smith v. Mantoni, No.

2:16-cv-00495-MSD-DEM (E.D. Va. Feb. 14, 2020). Smith’s motion to compel is denied.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2